Citation Nr: 18100190
Decision Date: 	Archive Date: 03/28/18

DOCKET NO. 14-28 238
DATE:	 
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
The appeal as to the issue of entitlement to service connection for sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD), is dismissed.
The appeal as to the issue of entitlement to a disability rating in excess of 20 percent for diabetes mellitus, type II, is dismissed.
FINDING OF FACT
Prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the claims for entitlement to service connection for sleep apnea and for an increased disability rating for diabetes mellitus, type II.
CONCLUSION OF LAW
The criteria for withdrawal of the substantive appeal as to the issues of entitlement to service connection for sleep apnea and for an increased disability rating for diabetes mellitus, type II, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).
REASONS AND BASES FOR FINDING AND CONCLUSION
The Veteran served on active duty from September 1965 to September 1967, to include service in the official waters of the Republic of Vietnam.	
The Board of Veterans Appeals (Board) notes that the issue of entitlement to an increased disability rating for PTSD was also certified to the Board; however, the Veteran did not file a substantive appeal as to this issue.  Accordingly, it is not for consideration.
In an August 2016 statement, the Veteran indicated that he was satisfied with his current disability ratings and wished to withdraw his appeal as to any pending claims.  Under 38 U.S.C. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record during a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  With regard to the issues withdrawn by the Veteran, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.
 
 
LANA K. JENG
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	M. D. Bruce, Associate Counsel 

